                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION
                               Civil Action No. 7:20-cv-144

  JOSE RAMIREZ individually, and on behalf
  of all others similarly situated,

                      Plaintiffs,
   v.                                                 JURY TRIAL DEMANDED

  T&D CUSTOM FENCES AND DECKS,                        CLASS AND COLLECTIVE
  LLC and TIMMY WELLS,                                ACTION COMPLAINT

                    Defendants.


        COMES NOW Plaintiff, Jose Ramirez (“Ramirez” or “Plaintiff””), on behalf of himself

and all others similarly situated, by and through undersigned counsel, and files this Complaint as

follows:

        Plaintiff brings this action, on behalf of himself and other similarly situated, to recover

unpaid wages, compensatory damages, liquidated damages, and attorneys’ fees from Defendants,

T&D Custom Fences and Decks, LLC and Timmy Wells (collectively, “Defendants”), for

violations of the Fair Labor Standards Act (hereinafter “FLSA”), 29 U.S.C. § 201 et seq., the

North Carolina Wage and Hour Act (hereinafter “NCWHA”), N.C.G.S. § 95-2.1 et seq.

                                      NATURE OF ACTION

        1.      Plaintiff alleges on behalf of himself and all others similarly situated and former

non-exempt hourly employees of Defendant, who elect to opt-in to this action pursuant to the

collective action provision of 29 U.S.C. § 216(b) (the “Collective Action Members”) that

Defendants violated the FLSA by failing to pay minimum wage and overtime compensation in

violation of the FLSA, 29 U.S.C. §§ 201 et seq., specifically 29 U.S.C. §§ 207, 216(b).

        2.      Plaintiff further complains, pursuant to Federal Rule of Civil Procedure 23, on


                                                  1
             Case 7:20-cv-00144-BO Document 1 Filed 08/07/20 Page 1 of 16
behalf of himself, individually, and all similarly situated current and former non-exempt hourly

employees of the Defendant, regardless of title, who work or worked in the state of North

Carolina (the "North Carolina Class") that Defendant violated the NCWHA by failing to timely

pay Plaintiff and the North Carolina Class all promised and earned wages for all hours worked.

                                          THE PARTIES

         3.      Plaintiff Jose Ramirez is an adult individual who is a resident of Currie, North

Carolina, and worked as a non-exempt hourly employee for Defendants from 2010 to 2020 as a

general laborer and project supervisor. A written consent form for Ramirez is attached hereto as

Exhibit A, pursuant to 29 U.S.C. § 216(b).

         4.      Defendant, T&D Custom Fences and Decks, LLC (“T&D”) is a North Carolina

corporation, which operates a construction company focused primarily on the installation of

fencing and decks. T&D’s principal place of business is registered with the North Carolina

Secretary of State at 301 North Green Meadows Drive, Suite D1, in Wilmington, North Carolina

28405.

         5.      Defendant, Timmy Wells (“Wells”), is an officer of, and owns and operates,

T&D. Upon information and belief, Wells allocated compensation to employees, made wage

payment decisions, set policies and practices regarding employee pay and made, and continues to

make, hiring and firing decisions for T&D.

         6.      Plaintiff is informed and believes, and based upon such information and belief

alleges, that the Defendants, and each of them, are now and/or at all times mentioned in this

Complaint were in some manner legally responsible for the events, happenings, and

circumstances alleged in this Complaint.

         7.      Plaintiff is further informed and believes, and based upon such information and




                                                   2
              Case 7:20-cv-00144-BO Document 1 Filed 08/07/20 Page 2 of 16
belief alleges, that at all times mentioned, all Defendants, and each of them, were and are the

agents, servants, employees, joint venturers, alter egos, and/or partners of each of the other

Defendants, and were, at all such times, acting within the course and scope of said employment

and/or agency; furthermore, that each and every Defendant herein, while acting as a high

corporate officer, director, and/or managing agent, principal, and/or employer, expressly

directed, consented to, approved, affirmed, and ratified each and every action taken by the other

co-Defendants, as herein alleged and was responsible in whole or in part for the matters referred

to herein.

        8.      Plaintiff is further informed and believes, and based upon such information and

belief alleges, that at all times herein mentioned, Defendants, and each of them, proximately

caused Plaintiff, the Collective Action Members, and the North Carolina Class to be subjected to

the unlawful practices, wrongs, complaints, injuries and/or damages alleged in this Complaint.

        9.      Plaintiff is further informed and believes, and based upon such information and

belief alleges, that Defendants, and each of them, are now and/or at all times mentioned in this

Complaint were members of and/or engaged in a joint venture, partnership and common enterprise,

and were acting within the course and scope of, and in pursuit of said joint venture, partnership

and common enterprise and, as such were co-employers of Plaintiff, the Collective Action

Members and the North Carolina Class members.

        10.     Plaintiff is further informed and believes, and based upon such information and

belief alleges, that Defendants, and each of them, at all times mentioned in this Complaint,

concurred with, contributed to, approved of, aided and abetted, condoned and/or otherwise ratified,

the various acts and omissions of each and every one of the other Defendants in proximately

causing the injuries and/or damages alleged in this Complaint.




                                                 3
             Case 7:20-cv-00144-BO Document 1 Filed 08/07/20 Page 3 of 16
       11.     Plaintiff is further informed and believes, and based upon such information and

belief alleges, that Wells made all decisions on a daily basis regarding pay policies and exerted

financial and operative control over T&D, and is therefore individually liable under the FLSA and

the NCWHA.

                                 JURISDICTION AND VENUE

       12.     This Court has original federal question jurisdiction under 28 U.S.C. § 1331 for

the claims brought under the FLSA. 29 U.S.C. § 201 et. seq.

       13.     Defendants’ principal place of business as registered with the North Carolina

Secretary of State is listed as 301 North Green Meadows Drive, Suite D1, in Wilmington, North

Carolina 28405 and is situated in this District.

       14.     The claims for violations of the NCWHA are based on the statutory law of the

State of North Carolina. Supplemental jurisdiction exists pursuant to 28 U.S.C. § 1367 for the

pendent state claims because they arise out of the same nucleus of operative facts as the FLSA

claim. Plaintiff’s remaining claims are based on the common law of North Carolina.

       15.     All of the alleged causes of action can be determined in this judicial proceeding

and will provide judicial economy, fairness, and convenience for the parties.

                                 COVERAGE ALLEGATIONS

       16.     At all times hereinafter mentioned, Defendants have been an employer within the

meaning of Section 3(d) of the FLSA, 29 U.S.C. § 203(d).

       17.     At all times hereinafter mentioned, Defendants have been an enterprise within the

meaning of Section 3(r) of the FLSA 29 U.S.C. § 203(r).

       18.     At all times hereinafter mentioned, Defendants have been an enterprise engaged

in commerce or in the production of goods for commerce within the meaning of Section 3(s)(1)




                                                   4
          Case 7:20-cv-00144-BO Document 1 Filed 08/07/20 Page 4 of 16
of the FLSA, 29 U.S.C. § 203(s)(1), in that the enterprise has had employees engaged in

commerce or in the production of goods for commerce, or employees handling, selling, or

otherwise working on goods or materials that have been moved in or produced for commerce by

any person and in that the enterprise has had and has an annual gross volume of sales made or

business done of not less than $500,000 (exclusive of excise taxes at the retail level which are

separately stated).

       19.        At all times hereinafter mentioned, Plaintiff was an employee within the meaning

of Section 3(e) of the FLSA, 29 U.S.C. § 203(e).

       20.        At all times hereinafter mentioned, Plaintiff was an individual employee who was

engaged in commerce or in the production of goods for commerce as required by 29 U.S.C. §§

206-207.

       21.        At all times hereinafter mentioned, Defendants have been an employer within the

meaning of Section 95-25.2(5) of the NCWHA, N.C. Gen. Stat. §§ 95-25.2(5).

       22.        At all times hereinafter mentioned, Plaintiff was an employee within the meaning

of Section 95-25.2(4) of the NCWHA, N.C. Gen. Stat. §§ 95-25.2(4).

                                     STATEMENT OF FACTS

       23.        Defendants own and operate a construction company specializing in the

installation of fencing and decks.

       24.        Defendants employ general laborers, who are non-exempt employees and are paid

an hourly rate.

       25.        Plaintiff was employed by Defendants as a non-exempt hourly employee from

2010 through 2020 in Wilmington, North Carolina. His job duties included operating various




                                                  5
           Case 7:20-cv-00144-BO Document 1 Filed 08/07/20 Page 5 of 16
pieces of equipment related to residential fencing and deck installation, overseeing installation

crews, and overseeing every day issues that may arise at the job site.

       26.     Plaintiff and other similarly situated employees performed similar job duties and

were compensated pursuant to centralized pay policies, and were subjected to similar pay

practices while employed as non-exempt hourly employees for Defendant and are “employees”

subject to the protections of the FLSA 29 U.S.C. §§ 203(e) & 207(a).

       27.     Throughout the duration of his employment with the Defendant, Plaintiff received

weekly paychecks from Defendants that did not properly record or compensate him for all the

hours that he worked.

       28.     When Plaintiff worked over forty (40) hours per week, Defendants altered

Plaintiff’s paystubs to reflect no overtime wages. Plaintiff’s paystubs consistently reflected a flat

fee pay equal to the product of Plaintiff’s hours that week multiplied by his regular hourly wage.

For example, in March 2020, Plaintiff worked 52.25 hours in one week. Plaintiff was paid his

regular hourly rate of twenty-three dollars ($23.00) for all 52.25 hours.

       29.     Plaintiff was told by Defendants that President Donald Trump had passed a law a

few years ago that did not require overtime pay.

       30.     Defendants willfully and wantonly failed to pay Plaintiff the required statutory

overtime pay for every hour worked over forty (40) hours per week.

       31.     During the relevant time period, Defendants agreed to pay Plaintiff $22.20 per

hour until 2019, when Defendants agreed to pay Plaintiff $23 per hour. Defendants failed to pay

Plaintiff the promised hourly rate for every hour worked.

       32.     Plaintiff’s paystubs did not reflect every hour worked. Defendants failed to pay

Plaintiff the required statutory minimum wage for every hour worked.




                                                   6
          Case 7:20-cv-00144-BO Document 1 Filed 08/07/20 Page 6 of 16
       33.     Plaintiff never agreed to any deductions from his wages, and Defendants never

provided Plaintiff with any notice that his wages were going to be deducted.

       34.     Defendants’ deductions violated the FLSA and the NCWHA because Plaintiff

was not paid at least the minimum wage for the hours worked or paid as promised.

       35.     Defendants’ policies and practices with respect to the payment of hourly wages

earned, were a breach of its promises to employees, violated the wage provisions of the FLSA

and NCWHA, and deprived Plaintiff of the lawful wages to which he was entitled.

       36.     At all relevant times, Defendants knew that Plaintiff was not being paid minimum

wage for every hour worked, thereby willfully violating the FLSA and NCWHA.

       37.     Defendants benefitted from their unlawful failure to pay Plaintiff minimum wages

and commissions to which he was entitled, because Defendants reaped more profit from the

deceptive scheme.

       38.     On or about June 1, 2020, Plaintiff confronted Defendants to request payment of

all wages owed. As a direct result of his inquiry, Plaintiff was immediately terminated.

                             COLLECTIVE ACTION ALLEGATIONS

       39.     This action is maintainable as an “opt-in” collective action pursuant to the FLSA,

29 U.S.C. § 216(b), as to claims for unpaid minimum wages, unpaid overtime compensation,

liquidated damages, and attorneys’ fees and costs.

       40.     Pursuant to 29 U.S.C. § 216(b), Plaintiff brings his First Count on behalf of

himself, individually, and all other similarly situated employees who work or have worked for

Defendants as non-exempt hourly employees, who were not paid minimum wage and/or

overtime premium for all hours worked exceeding 40 per week during the period of August 7,




                                                7
          Case 7:20-cv-00144-BO Document 1 Filed 08/07/20 Page 7 of 16
2017 to the filing of this Complaint in this action, who elect to opt-in to this action (“Opt-in

Plaintiffs).

        41.     The FLSA § 216(b) collective action class is properly defined as: All current and

former employees of Defendants, nationwide, who work or have worked for Defendants as a

non-exempt hourly employee, who were not paid minimum wage and/or overtime premium for

all hours worked exceeding 40 per week during the period of August 7, 2017 to the filing of this

Complaint in this action.

        42.     Consistent with Defendants’ policy and pattern or practice, Plaintiff has not been

paid overtime wages earned for all hours worked and Plaintiff and Opt-in Plaintiffs have not

been paid premium overtime compensation for all hours worked beyond 40 per workweek.

        43.     All of the work that Plaintiff and Opt-in Plaintiffs have performed has been

assigned by Defendants, and/or Defendants have been aware of all of the work that Plaintiff and

Opt-in Plaintiffs have performed.

        44.     As part of its regular business practice, Defendants have intentionally, willfully

and repeatedly engaged in a pattern, practice, and/or policy of violating the FLSA with respect to

Plaintiff and Opt-in Plaintiffs.

        45.     Defendants’ unlawful conduct has been widespread, repeated, and consistent.

        46.     There are many similarly situated current and former hourly employees of

Defendants’ who have been denied minimum wages and overtime compensation in violation of

the FLSA who would benefit from the issuance of a court-supervised notice of this lawsuit and

the opportunity to join it. This notice should be sent to the Opt-in Plaintiffs pursuant to 29 U.S.C.

§ 216(b).




                                                  8
            Case 7:20-cv-00144-BO Document 1 Filed 08/07/20 Page 8 of 16
       47.     Those similarly situated employees are known to Defendants, are readily

identifiable, and can be located through Defendants’ records.

       48.     Plaintiff requests that he be permitted to serve as a representative of those who

consent to participate in this action and that this action be granted collective action status

pursuant to 29 U.S.C. § 216(b).

                               CLASS ACTION ALLEGATIONS

       49.      This action is maintainable as a class action pursuant to Rule 23(a) and 23(b)(3)

of the Federal Rules of Civil Procedure pursuant to NCWHA, N.C. Gen. Stat. §§ 95-25.6, 95-

25.7 and 95-25.13 for failure to pay promised and earned wages for all hours worked by Plaintiff

and members of the proposed class.

       50.     Plaintiff proposes a North Carolina class for purposes of certification under Rule

23 as under § 216(b) of the FLSA and the class period for this state law cause of action is two

years from the date of the filing of this Complaint.

       51.     The proposed class is easily ascertainable. The proposed class is identified as all

employees of T&D employed in North Carolina who were promised or paid wages by

Defendants.

       52.     The number and identity of NCWHA class members are determinable from

Defendants’ payroll records or records over which they have control, as are the hours assigned

and worked, the positions held, and the rates of pay for each class member.

       53.     The proposed class is so numerous that the joinder of all such persons is

impracticable, and the disposition of their claims as a class will benefit the parties and the Court.

While the exact number of class members is unknown to Plaintiff at this time, upon information

and belief, the class is comprised of at least 25 - 35 persons.




                                                  9
           Case 7:20-cv-00144-BO Document 1 Filed 08/07/20 Page 9 of 16
       54.     There is a well-defined commonality of interest in the questions of law and fact

involving and affecting the proposed class in that Plaintiff and all members of the proposed class

have been harmed by Defendants’ failure to pay earned wages. The common questions of law

and fact include, but are not limited to the following: (a) whether Defendants refused to pay

Plaintiff and members of the proposed class promised and earned minimum wages and overtime

premiums, for all hours worked on their regular pay day in violation of NCWHA §§ 95-25.6, 95-

25.7 and 95-25.13; and (b) whether Defendants’ refusal to pay such compensation is in violation

of NCWHA.

       55.     The claims of Plaintiff are typical of those claims that could be alleged by any

North Carolina Class Member and the relief sought is typical of the relief that would be sought

by each member of the class in separate actions. All class members were subject to the same

compensation practices of Defendants; i.e. refusing to timely pay promised and earned wages.

       56.     The compensation policies and practices of Defendants affected all class members

similarly, and Defendants benefitted from the same type of unfair and/or wrongful acts as to each

class member. Plaintiff and members of the proposed class sustained similar losses, injuries, and

damages arising from the same unlawful policies, practices and procedures.

       57.     Plaintiff is able to fairly and adequately protect the interests of all members of the

class, and there are no known conflicts of interest between Plaintiff and members of the proposed

class. Plaintiff has retained counsel who are experienced and competent in both wage and hour

and complex class action litigation.

       58.     A class action is superior to other available means for the fair and efficient

adjudication of this controversy. Individual joinder of all class members is impracticable. Class

action treatment will permit a large number of similarly situated persons to prosecute their




                                                 10
         Case 7:20-cv-00144-BO Document 1 Filed 08/07/20 Page 10 of 16
common claims in a single forum simultaneously, efficiently, and without the unnecessary

duplication of effort and expense that numerous individual actions engender. Because the loss,

injuries, and damages suffered by each of the individual class members are modest, the expenses

and burden of individual litigation would make it extremely difficult or impossible for the

individual class members to redress the wrongs done to them.

        59.    Important public interests will be served by addressing the matter as a class

action. The cost to the court system and the public for adjudication of individual litigation and

claims would be substantial and substantially more than if the claims are treated as a class action.

Prosecution of separate actions by individual members of the proposed class would create a risk

of inconsistent and/or varying adjudications with respect to the individual members of the class,

establishing incompatible standards of conduct for the Defendants and resulting in the

impairment of class members’ rights and the disposition of their interests through actions to

which they were not parties. The issues in this action can be decided by means of common,

class-wide proof. In addition, if appropriate, the Court can and is empowered to fashion methods

to efficiently manage this action as a class action.

                                           COUNT I
                           (Violation of Fair Labor Standards Act –
                         Failure to Pay Minimum Wage and Overtime)
                                       (Collective Action)

        60.    Plaintiff reasserts the allegations set forth in the above paragraphs.

        61.    Count I arises from Defendants’ violation of the FLSA, for their failure to pay at

least minimum wage for every hour worked by Plaintiff and all similarly situated employees and

former employees and failure to pay an overtime premium for all hours worked exceeding 40 per

week.




                                                  11
          Case 7:20-cv-00144-BO Document 1 Filed 08/07/20 Page 11 of 16
       62.     Defendants violated the FLSA by not paying Plaintiffs and all similarly situated

employees and former employees for every hour that he worked.

       63.     Defendants also violated the FLSA by deducting an amount from the wages of

Plaintiff and all similarly situated employees and former employees that resulted in their wages

falling below the minimum wage.

       64.     Defendants acted willfully and with reckless disregard for Plaintiff’s rights under

the FLSA.

       65.     As a result of Defendants’ willful and reckless actions, Plaintiff and all others

similarly situated are entitled to recover liquidated damages pursuant to 29 U.S.C. § 216(b).

       66.     Plaintiff and all others similarly situated are entitled to recover attorney’s fees

pursuant to 29 U.S.C. § 216(b).

                                         COUNT II
               (Violations of North Carolina Wage and Hour Act - Overtime)
                                    (Rule 23 Class Action)

       67.     Plaintiff reasserts the allegations set forth in the above paragraphs.

       68.     Count II arises from Defendants’ policy and practice of suffering or permitting

Plaintiff and others similarly situated to work in excess of forty hours per week without paying

promised and earned wages for all hours worked in violation of N.C. Gen. Stat. §§ 95-25.6, 95-

25.7 and 95-25.13.

       69.     Defendants violated these statutes by failing to pay Plaintiff and all similarly

situated hourly employees and former employees overtime compensation for hours worked in

excess of forty hours each week they worked.




                                                 12
         Case 7:20-cv-00144-BO Document 1 Filed 08/07/20 Page 12 of 16
       70.     Plaintiff and all others similarly situated were entitled to all the rights and

protections of the NCWHA and Defendant’s failure to pay Plaintiffs overtime was in violation of

the NCWHA.

       71.     Defendants willfully and with reckless disregard violated Plaintiff’s and other

similarly situated employees’ and former employee’s rights under the NCWHA.

       72.     As a result of Defendants’ willful action, Plaintiffs and similarly situated

employees and former employees are entitled to recover liquidated damages pursuant to N.C.

Gen. Stat. § 95-25.22.

       73.     Plaintiffs and all similarly situated employees and former employees are entitled

to recover attorneys’ fees pursuant to N.C. Gen. Stat. § 95-25.22(d).

                                          COUNT III
                     (Violations of North Carolina Wage and Hour Act -
                                        Unpaid Wages)
                                     (Rule 23 Class Action)

       74.     Plaintiff reasserts the allegations set forth in the above paragraphs.

       75.     Defendants violated Plaintiff’s rights under the NCWHA by failing to pay and

diverting from his earned wages.

       76.     Plaintiff and all others similarly situated were entitled to all rights and protections

of the NCWHA and Defendants violated the NCWHA by failing to pay and diverting from

Plaintiff and all others similarly situated wages earned during employment.

       77.     Plaintiff and all others similarly situated are entitled to recovery of unpaid wages

earned during employment.

       78.     Defendants violated these statutes by failing to pay Plaintiff and all similarly

situated hourly employees and former employees all promised and earned wages on the

employees’ regular payday for all hours worked.



                                                 13
         Case 7:20-cv-00144-BO Document 1 Filed 08/07/20 Page 13 of 16
       79.     Defendants violated the NCWHA by unlawfully withholding or deducting wages

in violation of N.C. Gen. Stat. §95-25.8 because Plaintiff and all similarly situated employees

and former employees never provided written authorizations to deduct any amount from their

wages. Defendants never provided advance notice of the deduction, and Defendants deduction

resulted in Plaintiff’s and other similarly situated employees’ and former employees’ wages

falling below the minimum wage amount.

       80.     Defendants willfully and with reckless disregard violated Plaintiff’s and other

similarly situated employees’ and former employee’s rights under the NCWHA.

       81.     As a result of Defendants’ willful action, Plaintiffs and similarly situated

employees and former employees are entitled to recover liquidated damages pursuant to N.C.

Gen. Stat. § 95-25.22.

       82.     Plaintiffs and all similarly situated employees and former employees are entitled

to recover attorneys fees pursuant to N.C. Gen. Stat. § 95-25.22(d).

                                          COUNT IV
                    (Violation of Fair Labor Standards Act – Retaliation)
                                     (by Plaintiff Ramirez)

       83.     Plaintiff reasserts the allegations set forth in the above paragraphs.

       84.     In doing the acts alleged above, Defendants retaliated against Plaintiff in violation

of the FLSA. After Plaintiff engaged in protected conduct by asserting their right to receive the

wages they earned without unauthorized deductions, Defendants retaliated against him by

immediately terminating their employment.

       85.     As a direct and proximate results of the above-described violation of the rights of

Plaintiff under the FLSA, Plaintiff suffered damages, including but not limited to, lost wages,

benefits and other pecuniary loss.




                                                 14
         Case 7:20-cv-00144-BO Document 1 Filed 08/07/20 Page 14 of 16
       86.      Defendants’ conduct was done with malice and was willful and wanton, entitling

Plaintiff to an award of punitive damages. Defendant Wells participated in and/or condoned the

retaliation, rendering Defendant T&D liable for punitive damages.

                                      PRAYER FOR RELIEF

                WHEREFORE, Plaintiff and all similarly situated employees and former

employees demand and pray for:

       a)       An Order pursuant to Section 16(b) of the FLSA finding Defendants liable for

                unpaid back wages due to Plaintiff and all similarly situated employees and

                former employees and for liquidated damages equal in amount to the unpaid

                compensation found due to Plaintiff;

       b)       An Order pursuant to the NCWHA finding Defendants liable for unpaid back

                wages and liquidated damages equal in amount to the unpaid compensation due to

                Plaintiff;

       c)       An Order awarding compensatory damages in an amount to be proven at trial;

       d)       An Order awarding punitive damages under N.C. Gen. Stat. § 1D-115 in an

                amount to be proven at trial;

       e)       An Order awarding the costs of this action;

       f)       An Order awarding reasonable attorneys’ fees;

       g)       A Declaration and finding by the Court that Defendants willfully violated

                provisions of the FLSA by failing to comply with the minimum wage

                requirements of the FLSA;

       h)       An Order awarding pre-judgment and post-judgment interest at the highest rates

                allowed by law; and




                                                15
            Case 7:20-cv-00144-BO Document 1 Filed 08/07/20 Page 15 of 16
i)       An Order granting such other and further relief as may be necessary and

         appropriate.

                             JURY TRIAL DEMAND

Plaintiffs demand a trial by jury for all issues of fact.



                                        /s/ L. Michelle Gessner
                                        L. Michelle Gessner, NCSB#26590
                                        GESSNERLAW, PLLC
                                        1213 Culbreth Drive, Suite 426
                                        Wilmington, North Carolina 28405
                                        Tel: (910) 218-8268; Fax: (980) 206-0286
                                        Email: michelle@mgessnerlaw.com

                                        Attorney for Plaintiff and Putative Class Members




                                           16
     Case 7:20-cv-00144-BO Document 1 Filed 08/07/20 Page 16 of 16
